Morgan, J.
It is contended in this case that the tenth clause of section 1 of act No. 14 of the session acts of 1872. is unconstitutional because it levies a tax of eighty-five dollars on persons dealing in distilled liquor or retailing spirituous liquors on land, while a tax of only fifty dollars is levied on persons following a like occupation on steamboats, although they may only ply within- the limits of a single parish of the State.
We fail to see the force of this proposition. The same amount of tax is levied upon all persons pursuing a certain traffic in a certain way, and we do not see how there can be any unjust discrimination in this.
The other objections to the tax are governed by the decision in the case of Jones v. Grady, just decided.
It is therefore ordered, adjudged and decreed that the judgment of the parish court be avoided, annulled and reversed; and it is further-ordered that the injunction herein issued be dissolved with twenty per cent, damages and thirty dollars attorney’s fees, appellees to pay costs in both courts.